Title: From Thomas Jefferson to Obadiah B. Brown, 17 October 1808
From: Jefferson, Thomas
To: Brown, Obadiah B.


                  
                     Oct. 17. 08.
                  
                  To the Members of the Baltimore Baptist association
                  I recieve with great pleasure the friendly address of the Baltimore Baptist association, & am sensible how much I am indebted to the kind dispositions which dictated it.
                  In our early struggles for liberty, religious freedom could not fail to become a primary object. all men felt the right, and a just animation to obtain it was excited in all. I was one only among the many who befriended it’s establishment, and am entitled but in common with others to a portion of that approbation which follows the fulfilment of a duty.
                  Excited by wrongs to reject a foreign government which directed our concerns according to it’s own interests, & not to ours, the principles which justified us were obvious to all understandings, they were imprinted in the breast of every human being: and providence was pleased to direct the issue of our contest in favor of that side where justice was. since this happy separation, our nation has wisely avoided entangling itself in the system of European interests, has taken no side between it’s rival powers, attached itself to none of it’s ever-changing confederacies. their peace is desirable; and you do me justice in saying that to preserve & ensure this, has been the constant aim of my administration. the difficulties which involve it however are now at their ultimate term, & what will be their issue time alone will disclose. but be it what it may, a recollection of our former vassalage in religion & civil government, will unite the zeal of every heart, & the energy of every hand, to preserve that independance in both which, under the favor of heaven, a disinterested devotion to the public cause first atchieved, and a disinterested sacrifice of private interests will now maintain.
                  I am happy in your approbation of my reasons for determining to retire from a station in which the favor of my fellow citizens has so long continued & supported me: & I return your kind prayers with supplications to the same almighty being for your future welfare & that of our beloved country.
                  
                     Th: Jefferson 
                     
                  
               